 



Exhibit 10.23
GUARANTY
     THIS GUARANTY (this “Guaranty”) is made as of the 23rd day of December,
2005, by PARALLEL, L.L.C., a Delaware limited liability company (the
“Guarantor”) in favor of the Agent, for the benefit of the Lenders, under the
Credit Agreement referred to below;
WITNESSETH:
     WHEREAS, PARALLEL PETROLEUM CORPORATION, a Delaware corporation (“PPC”) and
PARALLEL, L.P., a Texas limited partnership (“PLP”) (PPC and PLP collectively
are hereinafter referred to as the “Principal”), Guarantor, CITIBANK TEXAS,
N.A., a national banking association, having its principal office in Midland,
Texas, as Joint Lead Arranger and Administrative Agent (the “Agent”), BNP
PARIBAS, as Joint Lead Arranger and Syndication Agent, and certain other
financial institutions from time to time parties thereto (the “Lenders”) have
entered into a certain Third Amended and Restated Credit Agreement dated of even
date herewith (as same may be amended, modified or restated from time to time,
the “Credit Agreement”), providing, subject to the terms and conditions thereof,
for extensions of credit to be made by the Lenders to the Principal;
     WHEREAS, it is a condition precedent to the Agent and the Lenders executing
the Credit Agreement that Guarantor execute and deliver this Guaranty whereby
the Guarantor shall guarantee the payment when due, subject to Section 9 hereof,
of all Guaranteed Obligations and Rate Management Obligations, as defined below;
and
     WHEREAS, in consideration of the financial and other support that the
Principal has provided, and such financial and other support as the Principal
may in the future provide, to the Guarantor, and in order to induce the Lenders
and the Agent to enter into the Credit Agreement, and the Lenders and their
Affiliates to enter into one or more Rate Management Transactions with the
Principal, and because the Guarantor has determined that executing this Guaranty
is in its interest and to its financial benefit, the Guarantor is willing to
guarantee the obligations of the Principal under the Credit Agreement, any Note,
any Rate Management Transaction, and the other Loan Documents;
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     SECTION l.1. Selected Terms Used Herein.
     “Guaranteed Obligations” is defined to mean (i) all indebtedness,
obligations and liabilities of either Principal to Agent or any Lender arising
out of or pursuant to the provisions of the Credit Agreement, the Notes and
other Loan Documents, (ii) all Rate Management Obligations, (iii) all
indebtedness, obligations and liabilities of either Principal to any Lender of
any kind or character now existing or hereafter arising, whether direct,
indirect, related, unrelated, fixed, contingent, liquidated, unliquidated,
joint, several or joint and several, and regardless of whether such
indebtedness, obligations and liabilities may, prior to their acquisition by any
Lender, be or have been payable to or in favor of a

1



--------------------------------------------------------------------------------



 



third party and subsequently acquired by any Lender (it being contemplated that
any Lender may make such acquisitions from third parties), including without
limitation all indebtedness, obligations and liabilities of either Principal to
any Lender now existing or hereafter arising by note, draft, acceptance,
guaranty, endorsement, letter of credit, assignment, purchase, overdraft,
discount, indemnity agreement or otherwise, (iv) all accrued but unpaid interest
on any of the indebtedness described in (i), (ii) and (iii) above, (v) all
obligations of either Principal to any Lender under any documents evidencing,
securing, governing and/or pertaining to all or any part of the indebtedness
described in (i), (ii), (iii) or (iv) above, (vi) all costs and expenses
incurred by any Lender in connection with the collection and administration of
all or any part of the indebtedness and obligations described in (i), (ii),
(iii), (iv) or (v) above or the protection or preservation of, or realization
upon, the collateral securing all or any part of such indebtedness and
obligations, including without limitation all reasonable attorneys’ fees, and
(vii) all renewals, extensions, modifications and rearrangements of the
indebtedness and obligations described in (i), (ii), (iii), (iv), (v) and
(vi) above.
     “Rate Management Obligations” means any and all obligations of either
Principal, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions with Agent or a Lender or an Affiliate of Agent or a
Lender, and (ii) any and all cancellations, buy backs, reversals, terminations
or assignments of any Rate Management Transactions.
     SECTION 1.2. Terms in Credit Agreement. Other capitalized terms used herein
but not defined herein shall have the meaning set forth in the Credit Agreement.
     SECTION 2.1. Representations and Warranties. The Guarantor represents and
warrants (which representations and warranties shall be deemed to have been
renewed upon each Borrowing Date under the Credit Agreement) that:
     (a) It is a limited liability company duly and properly organized, validly
existing and in good standing under the laws of the State of Delaware and has
all requisite authority to conduct its business in each jurisdiction in which
its business is conducted.
     (b) It has the power and authority and legal right to execute and deliver
this Guaranty and to perform its obligations hereunder. The execution and
delivery by it of this Guaranty and the performance of its obligations hereunder
have been duly authorized by proper corporate, partnership or limited liability
company proceedings, and this Guaranty constitutes a legal, valid and binding
obligation of Guarantor enforceable against it in accordance with its terms,
except as enforceability may be limited by general principles of equity and
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.
     (c) Neither the execution and delivery by it of this Guaranty, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions hereof will violate (i) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on it or any of its subsidiaries
or (ii) its articles or certificate of incorporation, partnership agreement,
limited liability company agreement, certificate of partnership, articles or
certificate of organization, by-laws, or operating or other management
agreement, as the case may be, or

2



--------------------------------------------------------------------------------



 



(iii) the provisions of any indenture, instrument or agreement to which it or
any of its subsidiaries is a party or is subject, or by which it, or its
Property, is bound, or conflict with or constitute a default thereunder, or
result in, or require, the creation or imposition of any Lien in, of or on the
property of Guarantor or a subsidiary thereof pursuant to the terms of any such
indenture, instrument or agreement. No order, consent, adjudication, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, or other action in respect of any governmental or public
body or authority, or any subdivision thereof, which has not been obtained by it
or any of its subsidiaries, is required to be obtained by it or any of its
subsidiaries in connection with the execution and delivery of this Guaranty or
the performance by it of its obligations hereunder or the legality, validity,
binding effect or enforceability of this Guaranty.
     SECTION 2.2. Covenants. The Guarantor covenants that, so long as any Lender
has any Commitment outstanding under the Credit Agreement, any Reimbursement
Obligations remain outstanding, any Rate Management Transaction remains in
effect or any of the Guaranteed Obligations shall remain unpaid, that it will,
and, if necessary, will enable the Principal to, fully comply with those
covenants and agreements set forth in the Credit Agreement.
     SECTION 3. The Guaranty. Subject to Section 9 hereof, the Guarantor hereby
absolutely and unconditionally guarantees, as primary obligor and not as surety,
the full and punctual payment (whether at stated maturity, upon acceleration or
early termination or otherwise, and at all times thereafter) and performance of
the Guaranteed Obligations, including without limitation any such Guaranteed
Obligations incurred or accrued during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, whether or not allowed or
allowable in such proceeding. Upon failure by the Principal to pay punctually
any such amount, the Guarantor agrees that it shall forthwith on demand pay to
the Agent for the benefit of the Lenders and, if applicable, their Affiliates,
the amount not so paid at the place and in the manner specified in the Credit
Agreement, any Note, any Rate Management Transaction or the relevant Loan
Document, as the case may be. This Guaranty is a guaranty of payment and not of
collection. The Guarantor waives any right to require any Lender, or any
Affiliate of any Lender, to sue the Principal, any other guarantor, or any other
Person obligated for all or any part of the Guaranteed Obligations, or otherwise
to enforce its payment against any Collateral securing all or any part of the
Guaranteed Obligations.
     SECTION 4. Guaranty Unconditional. Subject to Section 9 hereof, the
obligations of the Guarantor hereunder shall be unconditional and absolute and,
without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected by:
     (i) any extension, renewal, settlement, compromise, waiver or release in
respect of any of the Guaranteed Obligations, by operation of law or otherwise,
or any obligation of any other guarantor of any of the Guaranteed Obligations,
or any default, failure or delay, willful or otherwise, in the payment or
performance of the Guaranteed Obligations;
     (ii) any modification or amendment of or supplement to the Credit
Agreement, any Note, any Rate Management Transaction or any other Loan Document;
     (iii) any release, nonperfection or invalidity of any direct or indirect
security for any obligation of the Principal under the Credit Agreement, any
Note, the Security Instrument, any

3



--------------------------------------------------------------------------------



 



Rate Management Transaction, any other Loan Document, or any obligations of any
other guarantor of any of the Guaranteed Obligations, or any action or failure
to act by the Agent, any Lender or any Affiliate of any Lender with respect to
any collateral securing all or any part of the Guaranteed Obligations;
     (iv) any change in the corporate existence, structure or ownership of the
Principal or any other guarantor of any of the Guaranteed Obligations, or any
insolvency, bankruptcy, reorganization or other similar proceeding affecting the
Principal, or any other guarantor of the Guaranteed Obligations, or its assets
or any resulting release or discharge of any obligation of the Principal, or any
other guarantor of any of the Guaranteed Obligations;
     (v) the existence of any claim, setoff or other rights which the Guarantor
may have at any time against the Principal, any other guarantor of any of the
Guaranteed Obligations, the Agent, any Lender or any other Person, whether in
connection herewith or any unrelated transactions;
     (vi) any invalidity or unenforceability relating to or against the
Principal, or any other guarantor of any of the Guaranteed Obligations, for any
reason related to the Credit Agreement, any Rate Management Transaction, any
other Loan Document, or any provision of applicable law or regulation purporting
to prohibit the payment by the Principal, or any other guarantor of the
Guaranteed Obligations, of the principal of or interest on any Note or any other
amount payable by the Principal under the Credit Agreement, any Note, any Rate
Management Transaction or any other Loan Document; or
     (vii) any other act or omission to act or delay of any kind by the
Principal, any other guarantor of the Guaranteed Obligations, the Agent, any
Lender or any other Person or any other circumstance whatsoever which might, but
for the provisions of this paragraph, constitute a legal or equitable discharge
of Guarantor’s obligations hereunder.
     SECTION 5. Discharge Only Upon Payment In Full: Reinstatement In Certain
Circumstances. The Guarantor’s obligations hereunder shall remain in full force
and effect until all Guaranteed Obligations shall have been indefeasibly paid in
full, the Commitments under the Credit Agreement shall have terminated or
expired and all Rate Management Transactions have terminated or expired. If at
any time any payment of the principal of or interest on any Note or any other
amount payable by the Principal or any other party under the Credit Agreement,
any Rate Management Transaction or any other Loan Document is rescinded or must
be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of the Principal or otherwise, the Guarantor’s obligations
hereunder with respect to such payment shall be reinstated as though such
payment had been due but not made at such time.
     SECTION 6. Waivers. The Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against the Principal, any other guarantor of any
of the Guaranteed Obligations, or any other Person.
     SECTION 7. Subrogation. The Guarantor hereby agrees not to assert any
right, claim or cause of action, including, without limitation, a claim for
subrogation, reimbursement, indemnification or

4



--------------------------------------------------------------------------------



 



otherwise, against the Principal arising out of or by reason of this Guaranty or
the obligations hereunder, including, without limitation, the payment or
securing or purchasing of any of the Guaranteed Obligations by the Guarantor
unless and until the Guaranteed Obligations are indefeasibly paid in full, any
commitment to lend under the Credit Agreement and any other Loan Documents is
terminated and all Rate Management Transactions have terminated or expired.
     SECTION 8. Stay of Acceleration. If acceleration of the time for payment of
any of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of the Principal, all such amounts otherwise subject to
acceleration under the terms of the Credit Agreement, any Note, any Rate
Management Transaction or any other Loan Document shall nonetheless be payable
by the Guarantor hereunder forthwith on demand by the Agent made at the request
of the Majority Lenders.
     SECTION 9. Limitation on Obligations.
     (a) The provisions of this Guaranty are severable, and in any action or
proceeding involving any state corporate law, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of Guarantor under this Guaranty would
otherwise be held or determined to be avoidable, invalid or unenforceable on
account of the amount of Guarantor’s liability under this Guaranty, then,
notwithstanding any other provision of this Guaranty to the contrary, the amount
of such liability shall, without any further action by the Guarantor, the Agent
or any Lender, be automatically limited and reduced to the highest amount that
is valid and enforceable as determined in such action or proceeding (such
highest amount determined hereunder being the Guarantor’s “Maximum Liability”).
This Section 9(a) with respect to the Maximum Liability of the Guarantor is
intended solely to preserve the rights of the Agent hereunder to the maximum
extent not subject to avoidance under applicable law, and neither the Guarantor
nor any other person or entity shall have any right or claim under this Section
9(a) with respect to the Maximum Liability, except to the extent necessary so
that the obligations of the Guarantor hereunder shall not be rendered voidable
under applicable law.
     (b) The Guarantor agrees that the Guaranteed Obligations may at any time
and from time to time exceed the Maximum Liability of the Guarantor, without
impairing this Guaranty or affecting the rights and remedies of the Agent
hereunder. Nothing in this Section 9(b) shall be construed to increase
Guarantor’s obligations hereunder beyond its Maximum Liability.
     SECTION 10. Application of Payments. All payments received by the Agent
hereunder shall be applied by the Agent to payment of the Guaranteed Obligations
in the following order unless a court of competent jurisdiction shall otherwise
direct:
     (a) FIRST, to payment of all costs and expenses of the Agent incurred in
connection with the collection and enforcement of the Guaranteed Obligations or
of any security interest granted to the Agent in connection with any Collateral
securing the Guaranteed Obligations;
     (b) SECOND, to payment of that portion of the Guaranteed Obligations
constituting accrued and unpaid interest and fees, pro rata among the Lenders
and their Affiliates in accordance with the amount of such accrued and unpaid
interest and fees owing to each of them;

5



--------------------------------------------------------------------------------



 



     (c) THIRD, to payment of the principal of the Guaranteed Obligations then
due and unpaid from the Principal to any of the Lenders or their Affiliates, Pro
Rata among the Lenders and their Affiliates in accordance with the amount of
such principal then due and unpaid to each of them; and
     (d) FOURTH, to payment of any Guaranteed Obligations (other than those
listed above) Pro Rata among those parties to whom such Guaranteed Obligations
are due in accordance with the amounts owing to each of them.
     SECTION 11. Notices. All notices, requests and other communications to any
party hereunder shall be given or made by telecopier or other writing and
telecopied, or mailed or delivered to the intended recipient at its address or
telecopier number set forth on the signature pages hereof or such other address
or telecopy number as such party may hereafter specify for such purpose by
notice to the Agent in accordance with the provisions of Section 17 of the
Credit Agreement. Except as otherwise provided in this Guaranty, all such
communications shall be deemed to have been duly given when transmitted by
telecopier, or personally delivered or, in the case of a mailed notice sent by
certified mail return-receipt requested, on the date set forth on the receipt
(provided, that any refusal to accept any such notice shall be deemed to be
notice thereof as of the time of any such refusal), in each case given or
addressed as aforesaid.
     SECTION 12. No Waivers. No failure or delay by the Agent or any Lender in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies provided in this Guaranty, the Credit Agreement, any
Note, any Rate Management Transaction and the other Loan Documents shall be
cumulative and not exclusive of any rights or remedies provided by law.
     SECTION 13. No Duty to Advise. The Guarantor assumes all responsibility for
being and keeping itself informed of the Principal’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
the Guarantor assumes and incurs under this Guaranty, and agrees that neither
the Agent nor any Lender has any duty to advise the Guarantor of information
known to it regarding those circumstances or risks.
     SECTION 14. Successors and Assigns. This Guaranty is for the benefit of the
Agent and the Lenders and their respective successors and permitted assigns and
in the event of an assignment of any amounts payable under the Credit Agreement,
any Note, any Rate Management Transaction, or the other Loan Documents, the
rights hereunder, to the extent applicable to the indebtedness so assigned,
shall be transferred with such indebtedness. This Guaranty shall be binding upon
the Guarantor and its successors and permitted assigns.
     SECTION 15. Changes in Writing. Neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated orally, but only in
writing signed by the Guarantor and the Agent with the consent of the Majority
Lenders.

6



--------------------------------------------------------------------------------



 



     SECTION 16. Costs of Enforcement. The Guarantor agrees to pay all costs and
expenses including, without limitation, all court costs and attorneys’ fees and
expenses paid or incurred by the Agent or any Lender or any Affiliate of any
Lender in endeavoring to collect all or any part of the Guaranteed Obligations
from, or in prosecuting any action against, the Principal, the Guarantor or any
other guarantor of all or any part of the Guaranteed Obligations.
     SECTION 17. GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY
TRIAL. THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAW OF THE STATE OF TEXAS. THE GUARANTOR HEREBY SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF
TEXAS (MIDLAND DIVISION) AND OF ANY TEXAS STATE COURT SITTING IN MIDLAND, TEXAS
AND FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
GUARANTY (INCLUDING, WITHOUT LIMITATION, ANY OF THE OTHER LOAN DOCUMENTS) OR THE
TRANSACTIONS CONTEMPLATED HEREBY. THE GUARANTOR IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM. THE GUARANTOR HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     SECTION 18. Taxes, etc. All payments required to be made by the Guarantor
hereunder shall be made without setoff or counterclaim and free and clear of and
without deduction or withholding for or on account of, any present or future
taxes, levies, imposts, duties or other charges of whatsoever nature imposed by
any government or any political or taxing authority thereof (but excluding
income and franchise taxes), provided, however, that if the Guarantor is
required by law to make such deduction or withholding, Guarantor shall forthwith
(i) pay to the Agent or any Lender, as applicable, such additional amount as
results in the net amount received by the Agent or any Lender, as applicable,
equaling the full amount which would have been received by the Agent or any
Lender, as applicable, had no such deduction or withholding been made, (ii) pay
the full amount deducted to the relevant authority in accordance with applicable
law, and (iii) furnish to the Agent or any Lender, as applicable, certified
copies of official receipts evidencing payment of such withholding taxes within
30 days after such payment is made.
     SECTION 19. Setoff. Without limiting the rights of the Agent or the Lenders
under applicable law, if all or any part of the Guaranteed Obligations is then
due, whether pursuant to the occurrence of a Default or otherwise, then the
Guarantor authorizes the Agent and the Lenders to apply any sums standing to the
credit of the Guarantor with the Agent or any Lender toward the payment of the
Guaranteed Obligations.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly
executed, under seal, by its authorized officer as of the day and year first
above written.

            GUARANTOR:


PARALLEL, L.L.C., a Delaware limited
liability company
      By:   /s/ Steven D. Foster         Steven D. Foster        Chief Financial
Officer     

8